NOTE: This order is nonprecedential
United States Court of Appeals
for the Federal Circuit
INTERNATIONAL INDUSTRIAL PARK, INC.,
KYDDLF & RDLFGFT NO. 1, LLC.,
AND RANCHO VISTA DEL MAR,
Plaintiffs-Appellees,
V.
UNITED STATES,
Defendant-Appellan,t.
§
2012-5066
Appea1 from the United StateS Cou1’t of Federa1
Claims in case no. 09-CV-691, Judge Tho1naS C. Whee1er.
ON MOTION
0 R D E R
The United States moves for a 60-day extension of
tin1e, until June 22, 2012, to file its opening brief Inter-
national Industria1 Park, Inc., et a1. 0pp0se.
Upon consideration thereof

INTERNATIONAL INDUS PARK V. US
IT ls ORDERED THAT:
The motion is granted
2
FOR THE COURT
 1 0  /s/ Jan H0rba1y
Date J an Horba1y
ccc Nancie G. Marzu11a, Esq.
Clerk
Corinne A. Niosi, Esq. F"_Eg
u s.coua1oF APPEALs ma
521 ' ms FE1)enAL c\ncun‘
rAPR 1 0 2012
ANHURBA\.Y
4 CLERK